EXHIBIT 10.23
 
[Missing Graphic Reference]


CONSULTANT SERVICES LETTER AGREEMENT


Date:  January 1, 2011


Lawrence S. Olanoff, M.D.
______________________




Dear Dr. Olanoff:


This letter agreement (this “Agreement”) confirms our agreement for advisory and
consulting services as follows:


1)  
Engagement.   Lawrence Olanoff, M.D., Ph.D. (“Consultant”) is hereby engaged as
a consultant to Forest Laboratories, Inc., a Delaware corporation with a place
of business at 909 Third Avenue, New York, New York 10022 (“Forest”), for a
period of one (1) year from the date hereof (the “Term”) to provide Forest and
its affiliates, including, without limitation, Forest’s wholly-owned subsidiary
Forest Research Institute, Inc., with the consulting services described in
paragraph 2.



2)  
Services by Consultant.                                                From time
to time during the Term, upon Forest’s request, Consultant shall provide Forest
or its affiliates with advice concerning Forest’s business, including, without
limitation, as to the review of product and business development opportunities,
and shall perform consulting services related thereto, including without
limitation, reviewing and analyzing data, materials and such other information
as provided by Forest or its affiliates and responding to inquiries and requests
from Forest employees.  All such consulting services and all other services to
be performed by Consultant pursuant to this Agreement (collectively, the
“Services”) shall be set forth and further defined in one or more work orders,
substantially in the form attached as Exhibit A hereto (each, a “Work Order”),
which shall be signed by each party (or, in the case of Forest, by the Forest
affiliate requesting the services in question) prior to the performance of any
Services by Consultant.  Each Work Order shall set forth, at a minimum, a
description of the Services to be performed, the purpose of Consultant’s
engagement and, if applicable, any work product or deliverables expected from
Consultant, the date and location of any meeting that Consultant is required to
attend and any additional payment or reimbursement specifications.  Each Work
Order that is duly executed by both parties shall become a binding obligation of
both parties, enforceable against each party hereto, and shall be deemed
incorporated into, and made an integral part of, this Agreement.

 
 
 
Page 1 of 12

--------------------------------------------------------------------------------

 

3)  
Compensation for Services.



a.
Consulting Fees.  In consideration of Consultant’s performance of the Services,
and except to the extent otherwise provided in a specific Work Order, Forest
will pay Consultant a fee of $500 per hour for the total number of hours billed
by Consultant in each invoice issued by Consultant under paragraph
3(c).  Payment of consulting fees is contingent on completion and delivery of
any work product or deliverable described in the applicable Work Order.

 
 
b.
Reimbursable Expenses.  In the event Forest requires Consultant to travel in
connection with the performance of the Services, Forest will reimburse
Consultant for out-of-pocket expenses, including the reasonable cost of
transportation, meals and lodging, where applicable.

 
 
c.
Invoices.  Consultant will invoice Forest, on a monthly basis (or as otherwise
set forth in the applicable Work Order), for fees and expenses accrued hereunder
in an invoice format reasonably acceptable to Forest, which invoice will (a)
identify the Work Order and billing period covered by the invoice, (b) detail
the number of hours worked in the applicable billing period for such Work Order,
(c) itemize all reimbursable expenses incurred by Consultant during such billing
period for such Work Order and (d) attach appropriate supporting documentation
for such expenses.  If applicable, the invoice should also reference the related
project name or study number and the Forest supervisor for such project or
study.  Forest will not be required to make payments with respect to any
invoiced amount which is first billed to Forest more than six (6) months after
accrual.  Within fifteen (15) days after a notice of termination is delivered
under paragraph 8, Consultant shall provide Forest with a final invoice for all
unbilled Services under each Work Order performed by Consultant prior to
termination.



Invoices shall be sent by electronic mail to Frank Perier, Exec. V.P, Finance,
Administration & CFO at frank.perier@frx.com or mailed to the following address:


Forest Laboratories, Inc.
909 Third Avenue
New York, New York 10022
Attention:  Frank Perier, Exec. V.P, Finance, Administration & CFO


All other payment-related correspondence shall be sent by electronic mail to
Accounts.Payable@frx.com.



 
Page 2 of 12

--------------------------------------------------------------------------------

 

d.
Payments.  All payments to Consultant hereunder will be made by or on behalf of
Forest either by (a) check within sixty (60) days of receipt of Consultant’s
invoice or (b) ACH Electronic Funds Transfer within thirty-five (35) days of
receipt of Consultant’s invoice.  To be paid by ACH Electronic Funds Transfer,
Consultant must complete and email the ACH Electronic Funds Transfer Form,
attached to Exhibit B hereto, to Accounts.Payable@frx.com.  Payments to
Consultant hereunder will be made payable to:



Lawrence S. Olanoff, M.D., Ph.D.
___________________________


Tax ID Number: ______________


Any federal tax forms requested by Forest, including, if applicable, the Form
W-9 attached to Exhibit B hereto, shall be sent by electronic mail to
Accounts.Payable@frx.com and must be received by Forest before Forest is
required to issue payment to Consultant.


4)  
Corporate Integrity Agreement.  On September 15, 2010, Forest entered into a
five-year Corporate Integrity Agreement (“CIA”) with the Office of Inspector
General of the U.S. Department of Health and Human Services as part of a global
civil, criminal and administrative settlement with the United States and
individual states in connection with the promotion and distribution of certain
of Forest’s products. The CIA is available at
http://oig.hhs.gov/fraud/cia/index.html.  Under the CIA, Forest agreed to
undertake certain obligations designed to promote compliance with the federal
health care program and FDA requirements.  Forest and its affiliates may monitor
the Services provided under this Agreement to assess whether they were performed
in a manner consistent with Forest’s policies and procedures.  The CIA contains
provisions requiring the disclosure of certain payments and other “transfers of
value” made to physicians.  These disclosures may be made publicly available via
a searchable online database, and may include the purpose of the payment and the
aggregate value of the payment.



5)  
Independent Contractor Status. Consultant will be an independent contractor and
not an employee of Forest for purposes of the Services performed under this
Agreement.  Accordingly, Consultant will be solely and unconditionally
responsible for any and all federal, state or local taxes, social security
withholding and other self-employment tax obligations with respect to payments
made to Consultant under this Agreement.  Consultant acknowledges and agrees
that he is not entitled to any of the benefits provided by Forest to its
employees and that Forest will not procure, maintain or make payments with
respect to any workers' compensation or unemployment compensation insurance on
Consultant’s behalf.  This Agreement shall not be deemed to create any
relationship of employment, partnership, joint venture or agency between the
parties hereto.




 
Page 3 of 12

--------------------------------------------------------------------------------

 

6)  
Confidentiality.



a.  
Consultant will hold in confidence and take all steps necessary to preserve the
confidentiality of any and all information and materials disclosed to Consultant
by Forest or Forest’s affiliates, or the directors, officers, employees,
consultants, advisors or agents of Forest or Forest’s affiliates (collectively,
and together with Forest’s affiliates, the “Representatives”), under this
Agreement and any and all Inventions (as hereinafter defined) (collectively,
“Information”); except that the obligations of confidentiality and non-use set
forth in this paragraph 6 shall not apply to:



(i)  
Information which, at the time of disclosure hereunder, is in the public domain;



(ii)  
Information which, after disclosure hereunder, becomes part of the public domain
by publication or otherwise, except by breach of this Agreement by Consultant;



(iii)  
Information which Consultant can establish by written record was in Consultant’s
possession at the time of disclosure hereunder, and was not acquired directly or
indirectly from Forest or any Representatives;



(iv)  
Information which Consultant receives, directly or indirectly, from a third
party; provided, however, that such Information was not obtained by such third
party from Forest or any Representatives; and



(v)  
Information that is or was independently developed by Consultant without any use
of Information disclosed hereunder, as documented by written record.



Without limiting the generality of the foregoing, Information shall be deemed to
include Protected Health Information as such term is defined by the Health
Insurance Portability and Accountability Act and regulations thereunder.


b.  
Notwithstanding anything to the contrary contained herein, Consultant may
disclose Information to the extent Consultant is required to do so by applicable
law, governmental order or subpoena; provided, however, that Consultant
furnishes Forest with prior written notice of any such contemplated disclosure
to allow Forest a reasonable opportunity to seek appropriate limitations or
protective measures with respect to such disclosure, and will cooperate with
Forest in seeking such protections or limitations.  In the event that no such
protection or limitation is obtained by Forest, Consultant agrees to exercise
all reasonable efforts to obtain confidential treatment for such disclosure.



c.  
Except as specifically permitted by this paragraph 6, Consultant agrees that he
will not directly or indirectly disclose the Information to any third party
without the prior written consent of Forest nor use the Information for any
purpose other than the performance of the Services.




 
Page 4 of 12

--------------------------------------------------------------------------------

 

d.  
The obligations contained in this paragraph 6 shall survive for a period of
seven (7) years following the expiration or termination of this Agreement.



e.  
Consultant acknowledges that monetary damages calculated at law would not be an
adequate remedy for the breach by Consultant of any provision of this paragraph
6 and that Forest is entitled to injunctive or other appropriate equitable
relief in the event of any such breach.



f.  
Consultant shall not have any rights to the publication or copyright of any
Information or other materials made available to Consultant through this
Agreement, or developed by Consultant in the performance of the Services
(including to Inventions, as hereinafter defined), without Forest’s prior
written approval, except as required by law.



g.  
Upon expiration or termination of this Agreement, or at any time upon Forest’s
request, Consultant will promptly return to Forest any Information delivered to
Consultant hereunder, and Consultant will not retain any copies thereof or hold
any lien over such Information.



h.  
Consultant shall not disclose to any third party the terms and conditions of
this Agreement without the prior written consent of Forest.  Consultant
acknowledges that Forest and its affiliates reserve the right to disclose the
nature of the relationship contemplated by this Agreement, including details
pertaining to compensation, Services and other information as deemed relevant by
Forest or its affiliates, without prior notification to, or authorization by,
Consultant.




 
Page 5 of 12

--------------------------------------------------------------------------------

 

7)  
Intellectual Property.  Consultant acknowledges that he has no proprietary or
other rights or interests in or to any Information or such other information or
materials furnished to Consultant by Forest or any Representatives in connection
with Consultant’s performance of the Services, or to any use or application of
any of the foregoing, all of which are the sole property of Forest or its
affiliates (or third party licensors of Forest or its affiliates), and which
shall be subject to the confidentiality and non-use obligations set forth in
paragraph 6 hereof.  All data, results, ideas discoveries, inventions, reports
or other works of authorship whether or not patentable or subject to copyright
and which may be made, authored or conceived by Consultant as a result of
performing the Services, whether alone or in conjunction with others
(collectively, the “Inventions”), and all right, title and interest in and to
such Inventions (including any intellectual property rights with respect
thereto) throughout the world (including, without limitation, to any patents and
patent applications and all divisions, reissues, continuations and extensions
thereof), are hereby assigned to Forest and shall become the sole and exclusive
property of Forest, to be held and enjoyed by Forest, its successors, assigns or
other legal representatives, to the full end of the term for which such patents
and patent applications may be granted as fully and entirely as the same would
have been held and enjoyed by Consultant if this assignment had not been made.
Consultant shall promptly disclose all Inventions to Forest, and Forest shall
have full power and authority to file and prosecute patent applications and
copyright registrations in Forest’s name throughout the world thereon and to
procure and maintain patents and copyrights thereon. Consultant agrees, at
Forest’s reasonable request and at Forest’s sole expense, to execute any
applications, assignments, instruments and other documents, and perform such
acts as Forest may deem necessary or advisable to confirm and vest in Forest all
such right, title and interest throughout the world in and to Inventions and all
intellectual property rights pertaining thereto, and to assist Forest in
procuring, maintaining, enforcing, and defending such intellectual property
rights and protection throughout the world.  In addition, Consultant agrees that
Consultant shall not have the right to sell, license, convey or use any
Invention or other Information except to the extent necessary to perform
Consultant’s Services hereunder. The provisions of this paragraph 7 shall
survive the termination of this Agreement.

 
 
8)  
Termination.  Either party may terminate this Agreement at any time, with or
without cause, by giving the other party at least thirty (30) days prior written
notice.  Termination of this Agreement shall automatically terminate all Work
Orders in effect at the time of such termination.  Payment will be made to
Consultant for all expenses reasonably incurred pursuant to this Agreement prior
to the date of termination (provided that such expenses cannot be canceled or
recovered by Consultant from third parties); provided, however that no such
payment will be made if Forest determines that Consultant has breached any of
the terms and conditions set forth herein.  In no event will any such payment
hereunder exceed the total amount agreed to in writing by Forest.  The
provisions of this paragraph 8 and paragraphs 6, 7 and 11 shall survive
termination or expiration of this Agreement.




 
Page 6 of 12

--------------------------------------------------------------------------------

 

9)  
Absence of Debarment.  Consultant represents that Consultant (a) has not been
debarred or convicted, and is not subject to a pending debarment or conviction,
pursuant to section 306 of the United States Food Drug and Cosmetic Act (as
amended), 21 U.S.C. § 335a, (b) has not been listed by any government or
regulatory agencies as ineligible to participate in any government healthcare
programs or government procurement or non-procurement programs (as that term is
defined in 42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or otherwise
made ineligible to participate in any such program, and (c) has not been
convicted of a criminal offense related to the provision of healthcare items or
services, and is not subject to any such pending action.  Consultant agrees to
promptly inform Forest in writing if Consultant is subject to any of the
foregoing, or if any action, suit, claim, investigation, or proceeding relating
to the foregoing is pending, or to the best of Consultant’s knowledge, is
threatened.



10)  
Consultant Selection.  Consultant acknowledges and confirms that he has been
selected to serve as a Consultant because of his expertise in the relevant
subject matter and not, in any way, as an inducement to, or in return for
prescribing, purchasing, using, recommending the formulary status of or
dispensing any Forest product or any product of a Forest affiliate.  Consultant
acknowledges and agrees that his judgment with respect to the Services will not
be affected by the compensation he receives pursuant to this Agreement and that
the payments provided hereunder for Consultant’s performance of the Services are
consistent with arm’s length transactions, represent the fair market value of
the Services to be performed by Consultant and are not in exchange for an
agreement by Consultant to prescribe, use or recommend the prescription or use
of any Forest product or any product of a Forest affiliate.



11)  
Affiliated Institutions. Consultant shall provide the Services in compliance
with all applicable rules, regulations and policies of any employer or
institution with which he is affiliated, including, without limitation, rules
and regulations requiring specific disclosure or record-keeping
obligations.  Consultant will promptly notify Forest if he believes that any of
the Services are in violation of, or may reasonably be expected to violate, any
such rules, regulations or policies.  In addition, if Consultant is a member of
a committee that sets formularies or develops clinical practice guidelines, he
shall disclose the existence and nature of his relationship with Forest
hereunder to such committee and agree to follow any applicable rules or
procedures of such committee which may relate to such relationship.  The
provisions of this paragraph 11 shall survive the termination or expiration of
this Agreement.



12)  
Notices.  Unless otherwise stated herein, all communications, reports and
notices to be given hereunder shall be in writing and sent by personal delivery,
a nationally recognized overnight courier service, facsimile transmission, or
registered or certified mail, postage prepaid with return receipt requested, and
shall be deemed communicated as of the date of personal delivery, confirmation
of couriered delivery, confirmation of facsimile transmission or five (5) days
after deposit in United States mail, as applicable.




 
Page 7 of 12

--------------------------------------------------------------------------------

 

Notices to Forest shall be addressed to:


Forest Laboratories, Inc.
909 Third Avenue
New York, New York 10022
Attn: Vice President - General Counsel
Fax: (212) 224-6740


Notices to Consultant shall be addressed to:


Lawrence S. Olanoff, M.D., Ph.D.
___________________________


Either party may change its address by giving notice to the other party in the
manner provided above.


13)  
Assignment. Consultant shall not assign or subcontract any of his obligations
hereunder to any third party without the prior written consent of Forest.



14)  
Entire Agreement of the Parties. This Agreement and the related Work Orders
contain all the covenants and agreements between the parties with respect to the
rendering of Services.  No amendment or modification of this Agreement or any
incorporated Work Order will be binding unless in writing and duly executed by
both parties.



15)  
Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.



16)  
Parties in Interest.   This Agreement is enforceable only by Consultant and
Forest. The terms of this Agreement are not a contract with, or assurance
regarding compensation, continued employment, or benefit of any kind to, any of
Consultant’s personnel assigned to the Services, or any beneficiary of any such
personnel, and no such personnel, or any beneficiary thereof, shall be a
third-party beneficiary under or pursuant to the terms of this Agreement.



17)  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
of conflicts of law.



18)  
Successors.  This Agreement shall inure to the benefit of, and be binding upon,
Consultant and Forest, their respective successors and permitted assigns.



19)  
Headings.  Captions or headings are for convenience only and in no way define,
limit or describe the scope of this Agreement and shall not be considered in the
interpretation of this Agreement or any provision hereof.



[Signature page follows]

 
Page 8 of 12

--------------------------------------------------------------------------------

 



If the foregoing comports with your understanding, please sign and return one
copy of this Agreement to Forest to confirm our legally binding agreement.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute but one and
the same instrument.  Delivery of this Agreement may be accomplished by exchange
of facsimile or electronic mail (e.g., PDF) transmissions or by the exchange of
originally executed signature pages.




Sincerely,




FOREST LABORATORIES, INC.


By: /s/ Francis I. Perier, Jr.
Name: Francis I. Perier, Jr.
Title:   Executive Vice President –
Finance and Administration &
Chief Financial Officer






Accepted and agreed as of the date first written above:


LAWRENCE OLANOFF, M.D., Ph.D.


/s/ Lawrence Olanoff, M.D., Ph.D.

 
Page 9 of 12

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Work Order




Work Order Date: services as initiated January 1, 2011


Lawrence S. Olanoff, M.D., Ph.D.
___________________________


Dear Dr. Olanoff:


1.  
In accordance with the terms and conditions of that certain Consultant Services
Letter Agreement (the “Agreement”), dated January 1, 2011, by and between you
(“Consultant”) and Forest Laboratories, Inc. (“Forest”), Forest and Consultant
agree to the description of Services to be performed by Consultant set forth
below.  This Work Order shall be deemed incorporated in, and made an integral
part of, the Agreement.  Capitalized words used but not otherwise defined herein
shall have the respective meanings ascribed to them in the Agreement.



2.  
Consultant shall perform the following Services for Forest or its affiliates:

a. Attend all meetings in person or by teleconference as requested by
Executive      management or their designees; generally, but not limited to,
those held in New York City or Jersey City offices for 5 or more working days
per month
b. review written or electronic documents as related, but not limited to,  to
FRI activities (e.g. NDA drafts, FDA briefing books budgets, study results, etc.
) or licensing proposals as requested by Business Development or FRI, or
strategic marketing plans as requested by Commercial groups.
c. fulfill other consulting assignments as requested Compliance, Manufacturing
or Investor Relations
 
3.  
No modification, amendment, or waiver of this Work Order shall be effective
unless in writing and signed by both parties hereto.



4.  
To the extent any terms in this Work Order (including any attachments to this
Work Order) conflict with the terms of the Agreement, the terms of the Agreement
shall govern, except to the extent that the terms of this Work Order expressly
and specifically state an intent to supersede the Agreement on a specific
matter.


 
Page 10 of 12

--------------------------------------------------------------------------------

 

If the foregoing comports with your understanding, please sign and return one
copy of this Work Order to Forest.  This Work Order may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same instrument.  Delivery of
this Work Order may be accomplished by exchange of facsimile or electronic mail
(e.g., PDF) transmissions or by the exchange of originally executed signature
pages.
Sincerely,




FOREST LABORATORIES, INC.


By: /s/ Francis I. Perier, Jr.
Name: Francis I. Perier, Jr.
Title:   Executive Vice President –
Finance and Administration &
Chief Financial Officer






Accepted and agreed as of the date first written above:


LAWRENCE OLANOFF, M.D., Ph.D.


/s/ Lawrence Olanoff, M.D., Ph.D.

 
Page 11 of 12

--------------------------------------------------------------------------------

 

EXHIBIT B


 
Forms





To be paid by ACH Electronic Funds Transfer, please complete and e-mail the ACH
Form embedded in this document to Accounts.Payable@frx.com.
 
 
 
 
 
Use Form W-9 only if you are a U.S. person (including a resident alien) to
provide your correct TIN to the person requesting it and, when applicable, to:
1. Certify that the TIN you are giving is correct (or you are waiting for a
number to be issued),
2. Certify that you are not subject to backup withholding, or
3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
applicable, you are also certifying that as a U.S. person, your allocable share
of any partnership income from a U.S. trade or business is not subject to the
withholding tax on foreign partners’ share of effectively connected income.
 
Please open complete and e-mail the Form W-9 embedded in this document to
Accounts.Payable@frx.com.
 
 
 








 
Page 12 of 12

--------------------------------------------------------------------------------

 
